            Case 1:20-cv-01002-APM Document 3-1 Filed 04/20/20 Page 1 of 3



1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA
8

9
     CONFEDERATED TRIBES OF THE CHEHALIS Case No.: _1:20-cv-01002__________
     RESERVATION
10   420 Howanut Road
     P.O. Box 536
11   Oakville, WA 98568                  DECLARATION OF MIKE WILLIAMS, SR.

12   TULALIP TRIBES
     6406 Marine Drive
13   Tulalip, WA 98271

14   HOULTON BAND OF MALISEET INDIANS
     88 Bell Road
15   Littleton, ME 04730
16   AKIAK NATIVE COMMUNITY
     P.O. Box 52127
17
     Akiak, AK 99552
18
     ASA’CARSARMIUT TRIBE
19   P.O. Box 32249
     Mountain Village, AK 99632
20
     ALEUT COMMUNITY OF ST. PAUL ISLAND
21   2050 Venia Minor Road
     P.O. Box 86
22   St. Paul Island, AK 99660

23               Plaintiffs,

24

25
     DECLARATION OF MIKE WILLIAMS, SR.                               Kanji & Katzen, P.L.L.C.
     – Page 1                                                          811 1st Ave., Suite 630
                                                                           Seattle, WA 98104
                                                                                206-344-8100
              Case 1:20-cv-01002-APM Document 3-1 Filed 04/20/20 Page 2 of 3



1           v.

2    STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
3    1500 Pennsylvania Ave., N.W.
     Washington, D.C. 20220
4
                    Defendant.
5

6

     I, Mike Williams, Sr., declare the following on the basis of personal knowledge to which I am
7
     competent to testify:
8
        1. I am the Chief of the Akiak Native Community. Akiak has 535 enrolled tribal members
9

            and 29.16 acres of fee lands located in Akiak, Alaska.
10

        2. On March 26th, 2020 the Akiak IRA Council declared a Public Health Emergency on
11

            behalf of the Akiak Native Community Tribal Members, which included the closure of
12
            our gaming operations, cancelation of recreational activities, and closure of our
13
            community from non-essential travel.
14
        3. Akiak is located along the Kuskokwim river and is only accessible by air and water. The
15
            community of Akiak has one local health clinic with a trained health aide but due to her
16
            own medical issues, we have gone for days without health care services. The closest
17
            hospital with physicians and doctors with respiratory relief and testing supplies is in
18
            Bethel, Alaska, which is approximately 30 air miles and 60 land miles away. It is only
19
            accessible by air at this time.
20
        4. In response to COVID-19, the Akiak Native Community has provided water and sewer
21
            services to those who have disconnected services due to non-payment. We will only be
22
            able to provide the service to the community for another month. We have distributed
23
            cleaning supplies and have started a food bank to provide for families in need. Without
24

25
     DECLARATION OF MIKE WILLIAMS, SR.                                                   Kanji & Katzen, P.L.L.C.
     – Page 2                                                                              811 1st Ave., Suite 630
                                                                                               Seattle, WA 98104
                                                                                                    206-344-8100
              Case 1:20-cv-01002-APM Document 3-1 Filed 04/20/20 Page 3 of 3



1           income from any source we will be unable to provide any more services, at this time. We

2           have identified a couple of places to use in case we need to quarantine families, but they

3           need to be prepared for use, and additional funds would accomplish this. At this time, our

4           clinic does not have testing capability.

5       5. The only funding we get to help our community is from our small gaming enterprise, and

6           with its closure, it has created a financial hardship for our tribal government.

7       6. Akiak Native Community has submitted the certification form through the Department of

8           Treasury web portal necessary to participate in the disbursement of CARES Act Title V

9           funding, so that it is eligible to receive a portion of the $8 billion set aside for Tribal

10          governments.

11      7. Without receiving the financial relief under the CARES Act Title V funding to tribal

12          governments, Akiak Native Community is at risk of not being able to provide essential

13          government services to its members and community as a result of COVID-19.

14

15   I declare under penalty of perjury that the foregoing is true and correct. Executed on April 17,
     2020.
16

17

18
                                            ___________________________________
19
                                              Mike Williams, Sr.
20

21

22

23

24

25
     DECLARATION OF MIKE WILLIAMS, SR.                                                       Kanji & Katzen, P.L.L.C.
     – Page 3                                                                                  811 1st Ave., Suite 630
                                                                                                   Seattle, WA 98104
                                                                                                        206-344-8100
